UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7328



THOMAS T. DILLARD, JR.,

                                             Petitioner - Appellant,

          versus


MICHAEL BUMGARNER, Correctional Administrator
I (NCI); MICHAEL F. EASLEY,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-99-270-1-1-MU)


Submitted:   November 9, 2000             Decided:   December 4, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas T. Dillard, Jr., Appellant Pro Se.       Michael F. Easley,
Clarence Joe DelForge, III, OFFICE OF THE ATTORNEY GENERAL OF NORTH
CAROLINA, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas T. Dillard, Jr., seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).   We grant Dillard’s motion to amend his

informal brief and consider the issues raised therein.     We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See Dillard v. Bumgarner, No. CA-99-270-1-1-MU (W.D.N.C.

Sept. 6, 2000).   In addition, we deny petitioner’s motion for ap-

pointment of counsel.    We also deny Dillard’s request for oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2